10
11
12
13
14
15
16
17
18

19]

20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney
ADRIAN T. KINSELLA : fl L Hh

Assistant United States Attorney

501 I Street, Suite 10-100
Sacramento, CA 95814 DEC 05 2019
Telephone: (916) 554-2700 EASTERN US: DISTRICT Coy

R
oe By TRICT OF CALIFORT A
Attorneys for Plaintiff ere —

United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Warrant for Arrest of: CASE NO. 2:19-MJ-139-EFB
[PROPOSED] ORDER TO FILE REDACTED,
JOSE ARTURO NAVARRETE, JR UNSEALED COPIES OF THE ARREST

WARRANT AND COMPLAINT

 

 

 

The government’s motion to file redacted, unsealed versions of the above-referenced documents

is GRANTED.

 

 

’ S64 EDMURD Ff. BRENNAN
United States Magistrate Judge

Dated: Ja — oC = UG

MOTION TO UN-SEAL; [PROPOSED] ORDER

 
